 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    ESMELING L. BAHENA,                             Case No. 1:20-cv-00618-NONE-SKO (PC)

12                       Plaintiff,
                                                      ORDER ON PLAINTIFF’S MOTION FOR
13           v.                                       MISCELLANEOUS RELIEF

14    D. ROHRDANZ,                                    (Doc. 36)

15                       Defendant.
16

17          On May 6, 2021, this matter was settled at a settlement conference held before Magistrate

18   Judge Erica P. Grosjean. (Doc. 33.) In accordance with the terms provided on the record, Plaintiff

19   would file a motion regarding settlement proceeds, litigation expenses, and restitution.

20          On May 24, 2021, Plaintiff filed a motion for a copy of the order issued after the

21   settlement conference. (Doc. 36.) Plaintiff states that he requires the “order to have access to the

22   prison law library.” (Id. at 1.) The Court assumes that Plaintiff wishes to gain access to the library

23   so that he can draft the abovementioned motion regarding his settlement proceeds.

24          The Court already provided Plaintiff with a copy of the post-settlement conference order,

25   which he attached to his complaint. (Id. at 2.) Because this order is a “minute order,” there was no

26   additional order issued by the Court—the copy Plaintiff possesses is the entire order. Therefore,

27   the Court will deny Plaintiff’s motion for a copy. However, to assist Plaintiff in gaining access to

28   the prison law library, the Court will provide a deadline regarding the motion discussed at the
 1   settlement conference.

 2              Accordingly, Plaintiff’s motion for a copy of the order issued after the May 6, 2021

 3   settlement conference is DENIED. The Court ORDERS Plaintiff to file a motion regarding

 4   settlement proceeds, as discussed on the record at the settlement conference, by July 5, 2021.1

 5
     IT IS SO ORDERED.
 6

 7   Dated:         May 26, 2021                                                /s/   Sheila K. Oberto                    .
                                                                    UNITED STATES MAGISTRATE JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
     1
         This is the date by which the Court previously ordered the parties to file dispositional documents. (See Doc. 33.)
                                                                   2
